Citation Nr: 1031651	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  01-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to January 
1946.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the appellant's claim.

The Board remanded this matter in June 2003 for a re-hearing, and 
then in April 2004 for further development.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
July 2003.  A transcript is of record.  The appellant's motion 
for advancement on the docket was granted in June 2006.

In a June 2006 decision, the Board denied the appellant's claims.

In an August 2008 Memorandum Decision, the United States Court of 
Appeals for Veterans Claims (Court), by means of a single-judge 
disposition, vacated and remanded the instant matters to the 
Board for further proceedings consistent with the decision.

In August 2009, the Board remanded the claims for further 
development, to include a VA medical opinion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its August 2009 Remand, the Board instructed the RO to secure 
a VA physician to provide a medical opinion as to the cause of 
the Veteran's death.  Unfortunately, in this matter the Board's 
instructions were not complied with.  

A VA medical opinion was obtained in September 2009.  The Board 
instructed the examiner to provide a medical opinion and in so 
doing, to both acknowledge and provide sufficient explanation 
concerning the allegations made throughout this appeal by the 
appellant.  

In the September 2009 opinion, the VA examiner stated that it was 
less likely as not (less than 50/50 probability) the Veteran's 
service-connected back problem caused or aggravated his 
aspiration pneumonia, cerebrovascular accident, hypertension, or 
diabetes mellitus.  

The examiner further stated that he was unable to give any 
response without resort to "speculation and conjecture" to the 
following contentions: 1) the Veteran, during his lifetime, 
repeatedly described breathing problems as related to back pain; 
2) the Veteran's decreased mobility due to his service-connected 
back disorder "caused" the pneumonia which led to his death; 
and 3) while the Veteran's back injury residuals may not have 
been the direct cause of his death, his lack of mobility together 
with his age "greatly contributed" to the development of 
pneumonia which led to his death.

The Board finds the September 2009 medical opinion to be 
inadequate.  The examiner did not offer a rationale or basis for 
his conclusions, and in stating he was unable to respond to 
specific questions without resorting to speculation or 
conjecture, did not explain why speculation was required. 

Therefore, the Board finds a new VA medical opinion is warranted 
in this matter.

When the duty to obtain a medical opinion is triggered, that duty 
includes obtaining additional examinations necessary to provide a 
meaningful opinion.  Daves. v. Nicholson, 21 Vet. App. 46, 51 
(2007).  

In regard to entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, the appellant's representative submitted a statement in 
October 2008, asserting clear and unmistakable error (CUE) as 
incorporated in her October 2007 Appellant's Brief, which was 
submitted to the United States Court of Appeals for Veterans 
Claims (Court).  

The appellant claims CUE in August 1993 and June 1997 RO rating 
decisions.  She stated the Veteran filed a claim for an increased 
rating for his back disability in November 1990, which was 
increased to 60 percent in an August 1993 rating decision, 
effective January 18, 1991, the date medical evidence indicated 
an increase in the Veteran's disability.  

The appellant contends that the effective date should have been 
November 1990 or earlier, and that VA "without medical 
substantiation," attributed the Veteran's increased 
symptomatology to a post-service injury.  The appellant further 
contends that the RO should have considered the Veteran's 
unemployability in this decision. 

Additionally, within one year of the issuance of the August 1993 
rating decision, in July 1994, the Veteran filed a formal claim 
for a total rating based on individual unemployability (TDIU), 
which was granted in June 1997 with a July 1994 effective date.  

Here, the appellant claims CUE was committed in this decision 
because the claim for TDIU was received within one year of the 
August 1993 rating decision, medical evidence showed 
unemployability, and therefore the effective date should have 
been prior to 1994.  

The issue of whether there was CUE with respect to either the 
August 1993 and/or June 1997 rating decisions has not been 
addressed by the RO in the first instance, and, consequently, the 
Board may not presently adjudicate the matter.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Moreover, the issue of CUE is "inextricably intertwined" with the 
issue of entitlement to 38 U.S.C.A. § 1318 benefits. That is, if 
CUE is found in the August 1993 and/or June 1997 rating 
decisions, the matter of whether to grant 38 U.S.C.A. § 1318 
benefits may be affected. Therefore, these issues must be 
remanded to the RO.  Harris v. Derwinski, 1 Vet. App. 181 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).

Under Stegall v. West, 11 Vet. App. 268, 271 (1998); where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Therefore, further development is necessary before the Board can 
adjudicate this claim on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should refer the Veteran's claims 
files for
 review by a physician with the appropriate 
expertise for the purpose of obtaining an 
opinion regarding the etiology, if any, 
between the Veteran's service-connected 
disability and his death.  

A physician other than the September 2009 
examiner should be obtained.  

The Veteran's claims folders must be made 
available to the physician.  The physician 
should note that the Veteran's complete 
claims file was reviewed.

Based on a review of the evidence, the 
physician is requested to provide opinions on 
the following:

(1) whether it is as least as likely as not 
that the Veteran's service-connected 
residuals of fractures of the left transverse 
processes of L1-L4, with arthritis, a lumbar 
laminectomy with fusion and excision of a 
herniated disc, and radiculopathies involving 
L4-S1 root levels, caused or aggravated his 
aspiration pneumonia, cerebrovascular 
accident, hypertension, or diabetes mellitus; 
and

(2) whether it is as least as likely as not 
that the Veteran's service-connected 
residuals of a fracture of the left 
transverse processes of L1-L4, with 
arthritis, a lumbar laminectomy with fusion 
and excision of a herniated disc, and 
radiculopathies involving L4-S1 root levels 
either (a) caused or contributed 
substantially or materially to cause death, 
(b) combined with the principal cause of 
death to cause death, (c) aided or lent 
assistance to the production of death, (d) 
resulted in debilitating effects and general 
impairment of health to an extent that 
rendered the Veteran materially less capable 
of resisting the effects of the other disease 
that primarily caused death, or (e) were of 
such a severity as to have had a material 
influence in accelerating the Veteran's 
death.

In supplying these requested opinions, the 
examiner must both acknowledge and provide 
sufficient explanation concerning the 
allegations made throughout this appeal by 
the appellant.  Namely, 1) that the Veteran 
during his lifetime repeatedly described 
breathing problems as related to back pain; 
2) that the Veteran's decreased mobility due 
to his service-connected back disorder 
"caused" the pneumonia which led to his 
death; and, 3) that while the Veteran's back 
injury residuals may not have been the direct 
cause of his death, his lack of mobility 
together with his age "greatly contributed" 
to the development of pneumonia which led to 
his death.

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
physician is unable to give an opinion with 
respect to the questions presented without 
resorting to speculation, an explanation as 
to why should be provided.

2.	 The AOJ should adjudicate the matter of 
whether
 there was CUE in the August 1993 and/or June 
1997 rating decisions, as noted in the 
discussion above.  A separate rating action 
should be issued by the AOJ. If the benefit 
sought is not granted, and only if the 
appellant completes a timely appeal as to 
this matter, by filing a timely substantive 
appeal with the RO, should such issue be 
certified to the Board for appellate 
consideration.

3.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  If 
the ordered action is determined to have not 
been undertaken or to have been taken in a 
deficient manner, appropriate corrective 
action should be taken. Stegall v. West, 11 
Vet. App. 268 (1998).

4.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as providing the appellant with updated 
notice of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

5.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied to any degree, 
the appellant and her representative should 
be provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



